Per Curiam.
This is a divorce case. Each party asked for a divorce and for the custody of the four children born of the marriage. The pleadings included charges and countercharges by each party. The trial consumed one week’s time, and the statement of facts consists of four hundred ninety-five pages. The trial court granted a divorce to the husband; denied a divorce to the wife; found that the husband was a proper person to be awarded the custody of the four children; and that the wife was not; divided the property between the parties; and awarded the custody of the four children to the husband, giving the right of reasonable visitation to the wife.
No useful purpose would be served by recounting the testimony. Prom our examination of the record, we are convinced that the evidence does not preponderate against the findings of the trial court.
The judgment is affirmed.